Case: 16-10394   Date Filed: 06/20/2016   Page: 1 of 6


                                                        [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 16-10394
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:07-cr-20242-WJZ-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

FREDDIE LARA,

                                                            Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Southern District of Florida
                         ________________________

                                 (June 20, 2016)

Before TJOFLAT, ROSENBAUM, and JILL PRYOR, Circuit Judges.

PER CURIAM:

      In 2007 Freddie Lara was convicted of conspiracy to possess with intent to

distribute five or more kilograms of cocaine, in violation of 21 U.S.C. §§ 846 and
              Case: 16-10394     Date Filed: 06/20/2016   Page: 2 of 6


841(a)(1), and sentenced to serve 216 months in prison. The sentence was slightly

above the middle of his guideline range of 188 to 235 months of imprisonment. In

2014, Lara, proceeding pro se, filed a 18 U.S.C. § 3582(c)(2) motion for a sentence

reduction based on Amendment 782, which reduced the offense levels for certain

drug-trafficking offenses. The district court granted the motion and reduced Lara’s

sentence to 188 months of imprisonment, the high end of his amended guideline

range of 151 to 188 months.

      Lara appealed the district court’s order, arguing that the order was

insufficient to allow for meaningful review because the court gave no explanation

of its reasons for the partially reduced sentence. We agreed, finding that “the

court’s order gives no indication of the court’s reasoning for its chosen sentence or

its consideration of the § 3553(a) factors.” United States v. Lara, 626 F. App’x

799, 801 (11th Cir. 2015). We noted a discrepancy between where Lara was

sentenced within his original guideline range (near the middle) and where he was

sentenced within his amended guideline range (at the top). Because we “lack[ed]

any detail, however minute, as to what was considered by the district court when it

reduced Lara’s sentence of imprisonment to 188 months,” we vacated the district

court’s order and remanded for further proceedings. Id. at 801–02.

      On remand, Lara filed a brief in support of his request for a sentence of 151

months of imprisonment, the low end of his amended guideline range. In his brief,


                                         2
              Case: 16-10394     Date Filed: 06/20/2016     Page: 3 of 6


Lara detailed his post-sentence rehabilitation while in prison, asserted that reducing

his sentence would pose no threat to the community because he was 49 years old

and he faced an undischarged state prison sentence and deportation upon his

release from federal custody.         Lara also argued that society’s evolving

understanding of drug crimes indicated that his sentence was longer than

necessary.

      The district court issued a seven-page order granting Lara’s motion and

again reducing his sentence to 188 months of imprisonment. In contrast to the

court’s original order, which was silent about the court’s reasons and its

consideration of the 18 U.S.C. § 3553(a) sentencing factors, the court’s order on

remand contains an explicit discussion of the § 3553(a) factors and the court’s

reasons for resentencing Lara to the high end of the amended guideline range.

Lara again appeals the partial reduction of his sentence.

      Lara challenges the district court’s order on two main grounds. First, Lara

asserts, the district court on remand violated the spirit of this Court’s mandate by

simply justifying its original decision rather than reconsidering the § 3553(a)

factors in an objective and unbiased way. Second, Lara contends, the court abused

its discretion by refusing to properly weigh and consider the § 3553(a) factors,

including his extensive post-sentencing rehabilitation, the fact that he would pose




                                          3
                Case: 16-10394        Date Filed: 06/20/2016      Page: 4 of 6


no danger to the community if released earlier, and a societal recognition that drug

sentences are excessive as a general matter.

       We review a district court’s decision whether to reduce an eligible

defendant’s sentence under § 3582(c)(2) for an abuse of discretion. United States

v. Williams, 557 F.3d 1254, 1256 (11th Cir. 2009). A district court abuses its

discretion by failing to apply the proper legal standard or to follow proper

procedures when making a determination under § 3582(c)(2). United States v.

Jules, 595 F.3d 1239, 1241-42 (11th Cir. 2010).

       In evaluating whether and to what extent a sentence reduction is warranted,

the district court “must consider the sentencing factors listed in 18 U.S.C. §

3553(a), as well as public safety considerations, and may consider the defendant’s

post-sentencing conduct.” Williams, 557 F.3d at 1256; see 18 U.S.C. § 3582(c)(2);

U.S.S.G. § 1B1.10 cmt. n.1(B). The district court is not required to discuss each

§ 3553(a) factor as long as the record as a whole demonstrates that the pertinent

factors were taken into account.1 Williams, 557 F.3d at 1256; see also United

States v. Smith, 568 F.3d 923, 927–29 (11th Cir. 2009).

       Here, the district court did not abuse its discretion by resentencing Lara to

188 months of imprisonment following our remand. As an initial matter, the court
       1
          The § 3553(a) sentencing factors include the nature and circumstances of the offense,
the history and characteristics of the defendant, the applicable guideline range, and the need for
the sentence imposed to reflect the seriousness of the offense, to promote respect for the law, to
afford adequate deterrence to criminal conduct, and to protect the public. 18 U.S.C.
§ 3553(a)(1)-(2), (4).
                                                4
              Case: 16-10394    Date Filed: 06/20/2016    Page: 5 of 6


did not violate the spirit of our mandate. See Piambino v. Bailey, 757 F.2d 1112,

1119 (11th Cir. 1985) (“The trial court must implement both the letter and the

spirit of the mandate, taking into account the appellate court’s opinion, and the

circumstances it embraces.” (citations omitted)).        We remanded Lara’s case

because the court’s original § 3582(c)(2) order and the record as a whole were

insufficient to show what the court considered when it reduced Lara’s sentence of

imprisonment to 188 months, not because we disagreed with the substance of the

district court’s decision. Lara, 626 F. App’x at 801. Without any explanation

from the district court, we could not meaningfully review the sentence imposed.

Id. at 801–02; see Williams, 557 F.3d at 1257. In keeping with both the letter and

spirit of our mandate, the district court has now provided an explanation and an

explicit discussion of the § 3553(a) sentencing factors. The court was not required

to reconsider the § 3553(a) factors or impose a different sentence on remand.

      Turning to the merits of the district court’s decision, Lara has not shown that

the district court abused its discretion in weighing the § 3553(a) factors and

refusing to grant the extent of reduction sought by Lara. See Williams, 557 F.3d at

1257 (“[The court’s] decision whether to reduce the defendant’s sentence, and to

what extent, remains discretionary.”). “[T]he abuse of discretion standard allows a

range of choice for the district court, so long as that choice does not constitute a

clear error of judgment.” United States v. Drury, 396 F.3d 1303, 1315 (11th Cir.


                                         5
              Case: 16-10394     Date Filed: 06/20/2016   Page: 6 of 6


2005) (quotation marks omitted). Absent a clear error of judgment or mistake of

law, we must defer to the district court’s determination. See id.

      Here, the district court’s order is sufficient to show that it considered the

§ 3553(a) factors and had a reasoned basis for sentencing Lara to the high end of

the amended guideline range. The court’s order references numerous § 3553(a)

factors, including the nature and characteristics of the underlying offense, Lara’s

criminal history, and the amended guideline range. The court also stated that it had

considered Lara’s post-remand brief, which addressed his post-sentence

rehabilitation, public safety considerations, and other pertinent § 3553(a) factors.

See Williams, 557 F.3d at 1256. Thus, the record as a whole shows that the court

adequately considered the relevant § 3553(a) factors. See id. at 1256–57; Smith,

568 F.3d at 928–29. While the court was permitted to take into account Lara’s

post-sentencing conduct, it was not required to do so. See Williams, 557 F.3d at

1256. Finally, though Lara may disagree with how the district court weighed the

§ 3553(a) factors, he has not shown that the court committed a clear error in

judgment by resentencing him to the high end of the amended guideline range. See

Drury, 396 F.3d at 1315. Because the district court did not abuse its discretion, we

affirm, and reassignment to a different judge on remand is unnecessary.

      AFFIRMED.




                                          6